Case 1:14-cr-00238-TWP-DKL Document 47 Filed 04/24/20 Page 1 of 2 PageID #: 150




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )     No. 1:14-cr-00238-TWP-DKL
                                                      )
BREON A. NICHOLS,                                     ) -01
                                                      )
                              Defendant.              )

    Order Directing Filing of Notices Concerning Exhaustion of Administrative Remedies

        Defendant filed a Motion for Compassionate Release pursuant to the First Step Act of 2018.

 Dkt. 43. The Court appointed counsel to represent Defendant, dkt. 44, and counsel has now

 appeared, dkt. 45.

        Requests for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That

 section prevents a court from modifying a sentence until “after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility, whichever is earlier.” This Court has held that the exhaustion requirement is

 not jurisdictional but that the Court cannot waive it over the government’s objection, even in light

 of the exigent circumstances caused by the COVID-19 pandemic. See United States v. Cox, No.

 4:18-cr-17-TWP-VTW-1, Dkt. 66 (S.D. Ind. Apr. 21, 2020). Defendant’s motion does not address

 whether he has exhausted his administrative remedies.

        Accordingly, within 7 days of date of this Order, Defendant’s counsel shall file a notice

 stating whether Defendant has exhausted his administrative remedies as required by

 § 3582(c)(1)(A). If he has not, Defendant’s counsel shall state the status of any efforts to exhaust.

 If Defendant is not seeking relief under § 3582(c)(1)(A)—but rather another section of the First
Case 1:14-cr-00238-TWP-DKL Document 47 Filed 04/24/20 Page 2 of 2 PageID #: 151




 Step Act that does not require exhaustion—Defendant’s counsel shall so state. Within 7 days after

 Defendant’s counsel files this notice, the United States shall file a notice stating whether it will

 waive the exhaustion requirement in this case.

        IT IS SO ORDERED.


        Date:    4/24/2020


 Distribution:

 All Electronically Registered Counsel




                                                  2
